82828: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-32937: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82828


Short Caption:TRIANGULUM PARTNERS, LLC VS. GALAXY GAMING, INC.Court:Supreme Court


Related Case(s):79555, 79924, 81936


Lower Court Case(s):Clark Co. - Eighth Judicial District - A794293Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


Appellant/Cross-RespondentTriangulum Partners, LLCDylan T. Ciciliano
							(Garman Turner Gordon)
						Erika A. Pike Turner
							(Garman Turner Gordon)
						


Respondent/Cross-AppellantBryan W. WatersEmily Allen-Wiles Buchwald
							(Pisanelli Bice, PLLC)
						James J. Pisanelli
							(Pisanelli Bice, PLLC)
						Jordan T. Smith
							(Pisanelli Bice, PLLC)
						Debra L. Spinelli
							(Pisanelli Bice, PLLC)
						


Respondent/Cross-AppellantEstate of Norman DesrosiersEmily Allen-Wiles Buchwald
							(Pisanelli Bice, PLLC)
						James J. Pisanelli
							(Pisanelli Bice, PLLC)
						Jordan T. Smith
							(Pisanelli Bice, PLLC)
						Debra L. Spinelli
							(Pisanelli Bice, PLLC)
						


Respondent/Cross-AppellantGalaxy Gaming, Inc.Emily Allen-Wiles Buchwald
							(Pisanelli Bice, PLLC)
						James J. Pisanelli
							(Pisanelli Bice, PLLC)
						Jordan T. Smith
							(Pisanelli Bice, PLLC)
						Debra L. Spinelli
							(Pisanelli Bice, PLLC)
						


Respondent/Cross-AppellantJanice DesrosiersEmily Allen-Wiles Buchwald
							(Pisanelli Bice, PLLC)
						James J. Pisanelli
							(Pisanelli Bice, PLLC)
						Jordan T. Smith
							(Pisanelli Bice, PLLC)
						Debra L. Spinelli
							(Pisanelli Bice, PLLC)
						


Respondent/Cross-AppellantMark LipparelliEmily Allen-Wiles Buchwald
							(Pisanelli Bice, PLLC)
						James J. Pisanelli
							(Pisanelli Bice, PLLC)
						Jordan T. Smith
							(Pisanelli Bice, PLLC)
						Debra L. Spinelli
							(Pisanelli Bice, PLLC)
						


Respondent/Cross-AppellantWilliam A. ZenderEmily Allen-Wiles Buchwald
							(Pisanelli Bice, PLLC)
						James J. Pisanelli
							(Pisanelli Bice, PLLC)
						Jordan T. Smith
							(Pisanelli Bice, PLLC)
						Debra L. Spinelli
							(Pisanelli Bice, PLLC)
						





Docket Entries


DateTypeDescriptionPending?Document


04/29/2021Filing FeeFiling Fee due for Appeal. (SC)


04/29/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-12286




04/29/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-12288




05/03/2021Filing FeeFiling Fee Paid. $250.00 from GTG LLP.  Check no. 8484. (SC)


05/03/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-12613




05/04/2021Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 14 days transcript request form; 120 days opening brief. (SC)21-12758




05/14/2021Filing FeeFiling Fee due for Cross-Appeal. (SC)


05/14/2021Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (SC)21-14016




05/14/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (Cross-Appeal)21-14019




05/14/2021Filing FeeE-Payment $250.00 from Jordan T. Smith. (Cross-Appeal) (SC)


05/18/2021Transcript RequestFiled Certificate of No Transcript Request. (SC)21-14257




05/18/2021MotionFiled Appellant/Cross-Respondents' Motion to Redact Portions of Docketing Statement. (SC)21-14318




05/18/2021Docketing StatementFiled Appellant/Cross-Respondents' Civil Docketing Statement. (SC)21-14322




05/28/2021Order/ProceduralFiled Order Granting Motion. Appellants/cross-respondents' motion for leave to file a redacted attachment to the docketing statement is granted.  SRCR 7.  The docketing statement with the redacted attachment was filed on May 18, 2021.  The clerk shall file the docketing statement with the unredacted attachment, received on May 21, 2021, under seal. (SC)21-15416




05/28/2021Docketing StatementFiled Appellant/Cross-Respondents' (SEALED) Civil Docketing Statement. (SC)


06/04/2021Docketing StatementFiled Respondents/Cross-Appellants' Docketing Statement Civil Appeals. (SC)21-16094




06/04/2021Docketing StatementFiled Respondents/Cross-Appellants' Docketing Statement Civil Appeals. (SC)21-16103




06/04/2021Docketing StatementFiled Respondents/Cross-Appellants' Docketing Statement Civil Appeals. (SC)21-16107




08/26/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants/cross-respondents' opening brief and appendix due: September 15, 2021. (SC)21-24828




09/07/2021Order/ProceduralFiled Order to Show Cause. Appellant/cross-respondent and respondents/cross-appellants shall have 30 days from the date of this order within which to show cause why this appeal and cross-appeal should not be dismissed for lack of jurisdiction. Briefing is suspended. Review of appellant/cross-respondent's notice of appeal, case appeal statement, and docketing statement indicates that Robert B. Saucier was inadvertently included as an appellant in this matter.  Accordingly, the clerk shall modify the caption of this appeal consistent with the caption of this order.   Should any party object to this modification, they shall so inform this court, in writing, within 7 days of the date of this order. (SC)21-25932




10/07/2021MotionFiled Stipulated Request for Stay of Supreme Court Proceedings. (SC)21-28785




10/18/2021Order/ProceduralFiled Order Granting Motion.  The parties have now filed a stipulation to "stay" this appeal pending settlement negotiations and implementation of the settlement.  The stipulation is treated as a joint motion for an extension of time to file the responses to the order to show cause and granted to the following extent.  The parties shall each have until January 14, 2022, to file and serve their responses to the order to show cause.  (SC)21-29833




11/15/2021MotionFiled Stipulation/Dismiss Appeal. (SC)21-32788




11/16/2021Order/DispositionalFiled Order/Stipulated Dismissal.  Pursuant to the stipulation of the parties, and cause appearing, and "this appeal is dismissed." The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued.  (SC)21-32937





Combined Case View